Citation Nr: 1617213	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-34 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 20 percent for lumbar strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from September 1999 to January 2000, from July 2003 to April 2004 and from October 2005 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, denying the claim currently on appeal.  In April 2010, the Veteran filed a Notice of Disagreement (NOD).  In June 2010, the RO furnished the Veteran a Statement of the Case (SOC).  In August 2010, the Veteran filed a Substantive Appeal (VA Form 9).  This claim was previously remanded by the Board in March 2015 for further evidentiary development.  In August 2015, the Veteran was furnished a Supplemental SOC.


FINDINGS OF FACT

1  The Veteran's lumbar strain has been found to be limited to forward flexion of 40 degrees, 60 degrees and 70 degrees at varying times during the pendency of this claim; it has not been found to be limited to forward flexion of 30 degrees or less or ankylosis at any time during the pendency of this claim.  

2.  The Veteran does not suffer from functional impairment due to symptoms such as pain, fatigability, weakness or stiffness of such severity as to warrant an evaluation in excess of 20 percent at any time during the pendency of this claim.  


CONCLUSION OF LAW

The criteria for establishment entitlement to an evaluation in excess of 20 percent for a lumbar strain have not been met at any time during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  All necessary information was provided to the Veteran in a letter dated December 2009.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in December 2009 and June 2015, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the Board finds there has been substantial compliance with its March 2015 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) contacted the Veteran and asked him to identify any additional relevant evidence.  The Veteran was also scheduled for a VA examination for his claimed low back disorder.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The Veteran contends that he is entitled to an increased evaluation for his service-connected lumbar strain.  For historical purposes, the Veteran was originally granted service connection for a lumbar strain in an October 2007 rating decision.  A 20 percent evaluation was assigned under Diagnostic Code 5237, effective as of July 24, 2007.  VA received another claim for an increased evaluation in November 2009.  However, the 20 percent rating was continued in a December 2009 rating decision.  The Veteran appealed this decision to the Board in August 2010.  

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

Upon receipt of the Veteran's most recent claim, he was afforded a VA examination of the spine in December 2009.  There was no history of urinary incontinence or fecal incontinence.  The Veteran did report a history of numbness and paresthesias.  The Veteran also endorsed pain, describing it as moderate, constant and daily.  He also reported pain radiating into the left lower extremity and severe flare-ups occurring weekly and lasting 1 to 2 days.  These were precipitated by prolonged sitting more than several hours.  Examination revealed no ankyloses in the spine.  There was also no scoliosis, spasm, guarding or tenderness.  

Range of motion testing revealed flexion of the thoracolumbar spine to 40 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees and bilateral lateral rotation to 20 degrees, for a combined range of motion of 140 degrees.  There was objective evidence of pain on active motion but no additional limitations after three repetitions of range of motion.  It was noted that the Veteran was presently employed full-time and he had not lost time from work over the past 12 months because of his disability.  There were moderate effects on activities of daily living such as chores and shopping.  

The Veteran was afforded an additional VA examination in June 2015.  The examiner noted reviewing the Veteran's service treatment records and VA medical records.  The examiner noted that the Veteran suffered from a lumbosacral strain and degenerative arthritis of the spine.  The Veteran reported that his chronic low back pain occurred daily.  He rated his pain as a 4 to a 7 out of 10.  He saw a chiropractor at least weekly and experienced pain with yard work, bending and lifting.  The Veteran numbness or tingling that radiated down the leg.  He was able to run no more than one mile.  He also reported flare-ups that occurred with activity and occurred once a week.  These had improved due to his chiropractor.  

Examination revealed forward flexion to 70 degrees, extension to 20 degrees, bilateral lateral flexion to 25 degrees and bilateral lateral rotation to 30 degrees, for a combined range of motion of 200 degrees.  Pain was noted upon examination that did cause functional loss.  However, it was noted that there was no additional loss of range of motion after three repetitions.  The examiner noted that an opinion as to whether weakness, pain, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time could not be offered without resort to mere speculation, because over a period of time was not demonstrated by today's examination.  The examiner did note that the examination was performed during a flare-up.  The Veteran had a muscle spasm and was unable to move when this happened.  However, he had the same range of motion as previously once this passed.  The examiner concluded that the Veteran's muscle spasms result in abnormal gait or abnormal spinal contour, as did localized tenderness.  The examiner noted that in addition to the above, the Veteran's disability was contributed by less movement than normal due to ankyloses, adhesions, etc., interference with sitting and interference with standing.  

Neurological examination was normal for reflex, sensation and muscle strength.  The examiner concluded that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  It was also noted that the Veteran did not have ankylosis.  He also did not suffer from intervertebral disc syndrome.  It was noted that this condition impacted his ability to work because he had to sit down in an office chair.  While he was thankful for this he did lose a little productivity after traveling at his job due to back pain.  

In addition to the above examinations, the record contains a number of records from the Veteran's chiropractor.  According to a statement dated December 2009 and authored by an S.C., the Veteran began treatment at this facility in November 2009.  S.C. stated the Veteran suffered from severe intersegmental dysfunction of the lumbopelvic area, mainly the sacroiliac joints, sacrum and L5.  A review of November 2009 treatment records from this facility reflects that the Veteran reported an acute exacerbation of his low back pain.  His symptoms were worse with sitting and bending and were lessened with standing.  He also reported a sudden onset of pain down his left leg upon standing the previous weekend.  Examination revealed flexion to 60 degrees with moderate pain, extension to 20 degrees with moderate pain, bilateral rotation to 30 degrees without pain, right lateral flexion to 15 degrees with moderate pain and left lateral flexion to 20 degrees with moderate pain.  Sensory nerves of the spine and extremities were tested and all deemed to be normal, bilaterally.  Bilateral reflex testing and sensory/nerve examinations were also found to be normal.  Motor and reflex examinations were also normal.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a rating in excess of 20 percent for his service-connected lumbar strain at any time during the pendency of this appeal.  The Veteran is currently rated under Diagnostic Code 5237 for a lumbosacral strain.  This code is evaluated under the following general rating formula for diseases and injuries of the spine (unless intervertebral disc syndrome is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  Id.  

The Veteran's chiropractor concluded in 2009 that the Veteran was capable of forward flexion to 60 degrees with only moderate pain.  This falls on the high end for a 20 percent evaluation under 38 C.F.R. § Diagnostic Code 5237.  The Veteran was also capable of forward flexion to 40 degrees upon examination in December 2009, again falling within the limits envisioned by a 20 percent evaluation.  See id.  While there was pain, the examiner noted that there was no additional limitation in range of motion upon repetition.  Finally, the Veteran was capable of forward flexion to 70 degrees during the June 2015 VA examination, noting that his symptoms had improved with chiropractic treatment.  A range of motion of 70 degrees is envisioned by a 10 percent rating.  See id.  As such, assigning an evaluation in excess of 20 percent based on these results is not warranted.  A higher evaluation of 40 degrees is warranted when there is evidence of forward flexion of the thoracolumbar spine being limited to 30 degrees or less.  See id.  The record contains no medical evidence documenting that the Veteran has ever suffered from this degree of limitation.  As such, a higher evaluation based on the schedular criteria is not warranted.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

The Board recognizes that the Veteran has impairment due to symptoms such as pain.  However, the Veteran's chiropractor described his pain as "moderate" and the VA examiners of record noted no further limitation upon repetitive motion.  The Veteran also stated during his 2015 examination that he was able to run 1 mile and that his symptoms have actually improved.  The Veteran has endorsed flare-ups, but there is no indication from the evidence of record that these result in such additional functional loss as to warrant a higher rating of 40 percent under the rating criteria.  See 38 C.F.R. § 4.71a.  The Veteran experienced a muscle spasm upon examination in 2015 that limited his motion.  The examiner explained that his motion returned to previous levels once this passed.  This is not evidence of chronic functional loss warranting a 40 percent evaluation.  The Veteran described functional loss due to issues such as interference with sitting and interference with standing.  Less movement than normal due to ankylosis was noted.  However, the examiner subsequently confirmed that the Veteran does not suffer from ankylosis.  Furthermore, ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 31st ed., 2007).  The Veteran has maintained a significant range of motion, demonstrating that he does not have consolidation of a joint.  As such, upon reviewing the evidence of record, the Board finds that the Veteran does not suffer from functional loss due to symptoms such as pain and fatigability of such sufficiency as to warrant a higher schedular rating.  

The Board recognizes that the Veteran believes he is entitled to an increased evaluation for his service-connected lumbar strain.  In a December 2009 statement he indicated that his daily pain prevented him from both performing common tasks normally and from participating in activities he previously enjoyed pain free.  However, he has not described symptoms or evidence to reflect that a higher schedular evaluation of 40 percent is warranted.  The Board is sympathetic that his condition does impact his daily life and that it causes pain.  However, the rating schedule is meant to compensate a Veteran for symptoms such as occupational impairment and painful/limited motion.  As such, these assertions do not reflect that an evaluation in excess of 20 percent is warranted at any time during the pendency of this claim.  

The Board has also considered whether an increased evaluation may be warranted at any time during the pendency of this claim due to incapacitating episodes.  The record evidence, however, demonstrates no finding that the Veteran has experienced incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period.  Hence, as previously discussed above, there is insufficient symptomatology shown to warrant a rating in excess of 20 percent for the Veteran's lumbar strain, even during flare-ups, under either method of the rating criteria, due to the lack of an evidentiary showing of forward flexion of 30 degrees or less, ankylosis of the lumbar spine, or incapacitating episodes as defined by regulation.

The Board has also considered whether a separate rating may be warranted for neurological symptomatology.  The rater is to evaluate any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1).  While the Veteran did report shooting pain in his left leg upon initially visiting his chiropractor, the preponderance of the evidence demonstrates that this was not related to a chronic disability.  The examination reports reflect normal neurological evaluations, and the Veteran has denied pain and numbness of the extremities.  He has also consistently denied symptoms such as bowel or bladder impairment.  As such, the Board finds that a separate evaluation for a chronic neurological condition is not warranted.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim of entitlement to an evaluation in excess of 20 percent for a service-connected lumbar strain must be denied.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected lumbar spine disability on his occupation and activities of daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of symptomatology such as pain, stiffness, muscle spasm and some loss of productivity at work due to needing to sit.  However, the assigned evaluations are specifically meant to compensate a veteran for such symptomatology.  He has not provided evidence that his earning capacity is affected beyond that reflected in the rating schedule or evidence showing that his service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Moreover, the record evidence shows the Veteran is employed.  See June 2015 Disability Benefits Questionnaire (DBQ) for Back (Thoracolumbar Spine) Conditions (noting that the Veteran has a sit-down office job that involves some travel and trade shows); December 2009 VA Report of Examination (to a similar effect).  As such, consideration of a total disability rating based on individual unemployability (TDIU) due to his service-connected disability under 38 C.F.R. § 4.16(a)-(b) is not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).


ORDER

The claim of entitlement to a disability evaluation in excess of 20 percent for a lumbar strain is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


